Action brought to recover damages for personal injuries sustained by the plaintiff wife when she fell down the stairs of defendant’s tenement house, through the alleged negligence of the defendant, and by her husband to recover damages for loss of her services and for expenses. Judgment of the City Court of Ybnkers in favor of plaintiffs against defendant, entered upon the verdict of a jury, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.